DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Response to Arguments
Applicant’s amendments to claim 1 in the reply filed on 10/05/2022 is acknowledged. The 112(b) rejection is withdrawn.
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Applicant argues that Tacklind in view of Barabe and Lebner fails to disclose “a first connecting point of the other of band attachment part and the second right band is located opposite to the first left band at an upper surface of the second right band, and a second connecting point of the one of band attachment part and the second left band is located opposite to the first right band at an upper surface of the second left band.”. Applicant assert that this connection allows the user to grasp both sides (that is, the left side and the right side) of the second right band fully without interference from the connecting portion, when the user pulls the second right band to the right and the second left band to the left. Furthermore, Applicant asserts that the combination with Barabe does not cure the deficiencies of Tacklind since Barabe fails to disclose a structure in which the connection parts cross over one another (for example see Fig. 1 of Tacklind).
Examiner respectfully disagrees. Tacklind discloses the limitation a first connecting point of the other band attachment part and the second right band 12 is located opposite to the first left band 11 (see annotated Figs. 2[a] and 2[b] below), and a second connecting point of the one of band attachment part and the second left band 22 is located opposite to the first right band 21 (see annotated Figs. 2[a] and 2[b]).
However, Tacklind fails to disclose the first and second connecting points are located at an upper surface of the second right and left bands.
Barabe in the same field of endeavor teaches a method of constructing a wound closure device comprising a base member 34 having a connecting portion (32) in which a band attachment part is formed (see annotated Fig. 8 below), wherein a connecting point of the band attachment part is located at an upper surface of the base member (col. 2 lines 61-68 and col. 3 lines 1-7).

    PNG
    media_image1.png
    304
    483
    media_image1.png
    Greyscale

Annotated Fig. 8 of Barabe
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the location of the connecting points in Tacklind to include the connecting point of the band attachment at the upper surface, as taught by Barabe, particularly since such a modification is a substitution for one connecting point location for another i.e. upper surface connecting point vs. a connecting point between the band. The substitution of one connecting point for another would yield the predictable result of a means for securably attaching the connecting portion to the base.
	Therefore, the combination of Tacklind in view of Barabe meets the structural limitation of the amendment i.e. “a first connecting point of the other of band attachment part and the second right band is located opposite to the first left band at an upper surface of the second right band, and a second connecting point of the one of band attachment part and the second left band is located opposite to the first right band at an upper surface of the second left band.”.
Second, Applicant discloses that the user may grasp both sides (that is, the left side and the right side) of the second right band fully without interference from the connecting portion, when the user pulls the second right band to the right but that is irrelevant to the combination because grasping the second right band on the left and right side is not in the claim language. As explained above, since Tacklind in view of Barabe meets the structural limitations of the amendment  “a first connecting point of the other of band attachment part and the second right band is located opposite to the first left band at an upper surface of the second right band, and a second connecting point of the one of band attachment part and the second left band is located opposite to the first right band at an upper surface of the second left band.”, it also meets the functional limitations of the amendment. However, Tacklind further discloses that in order to complete installation of the bandage, the upper bands (12, 22) [interpreted as the second left and right bands] are drawn apart across the wound to close it (para. 0027-29, see annotated Figs. 3 and 5 below). It appears that the user may grasp the left and right sides of the second right band to close the wound (see Figs. 3 and 5 below).
Third, in response to applicant's argument that Barabe fails to disclose a structure in which the connection parts cross over one another, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Barabe is a secondary reference used to only teach an alternative connection point, wherein the combination of Tacklind in view of Barabe discloses a structure in which the connection parts cross over one another.


    PNG
    media_image2.png
    375
    607
    media_image2.png
    Greyscale

Annotated Fig. 2[a] of Tacklind

    PNG
    media_image3.png
    356
    546
    media_image3.png
    Greyscale

Annotated Fig. 2[b] of Tacklind

    PNG
    media_image4.png
    705
    668
    media_image4.png
    Greyscale

Annotated Figs. 3 and 5 of Tacklind

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “includes” in line 12, which should read “include”.
Claim 1 recites “the second right band” in line 14 which should read “the first right band or the second right band”.
Claim 1 recites “the other of band attachment part” in line 16 which should read “the other of the band attachment parts”
Claim 1 recites “the one of band attachment part” in line 19 which should read “the one of the band attachment parts”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tacklind (US 20050284801) in view of Barabe (US 4696301) and Lebner (US 20050020956).
[The examiner notes that the embodiment of Fig. 6 is considered to anticipate the claims; however, Figs. 1-5 are referenced for like features or descriptions that are not shown or described in the sixth embodiment]
Regarding claim 1, Tacklind discloses a band for surgical wound suture (Fig. 6), comprising: 
a first band (11, 21) constituted by a first left band (11) and a first right band (21) (Figs. 1 and 6; para. 0021);
and a second band (12, 22) located above the first band and constituted by a second left band (22) and a second right band (12) (Figs. 1 and 6; para. 0021),
wherein the first left band (11) is connected to the second right band (12) (Fig.1; para. 0020-0021), and the first right band (21) is connected to the second left band (22) (Fig.1; para. 0020-0021),
 wherein a connection is performed by a connecting portion (filaments/tensile band 13, 23) (Figs. 1 and 2; para. 0019)  in which a band attachment part is coupled or formed at each end of the connecting portion 13, 23 (see annotated Fig. 2[a] below), and one of the band attachment parts is coupled to the first left band 11 or the second left band 22 and an other of the band attachment parts is coupled to the first right band 21 or the second right band 12 (see annotated Fig. 2[a] below), 
wherein each of the band attachment parts includes a predetermined area (para. 0005), and
a first connecting point of the other band attachment part and the second right band 12 is located opposite to the first left band 11 (see annotated Fig. 2[b]), and
a second connecting point of the one of band attachment part and the second left band 22 is located opposite to the first right band 21 (see annotated Fig. 2[b]).


    PNG
    media_image2.png
    375
    607
    media_image2.png
    Greyscale

Annotated Fig. 2[a] of Tacklind

    PNG
    media_image3.png
    356
    546
    media_image3.png
    Greyscale

Annotated Fig. 2[b] of Tacklind

However, Tacklind fails to disclose the first and second connecting points are located at an upper surface of the second right and left bands.
Barabe in the same field of endeavor teaches a method of constructing a wound closure device comprising a base member 34 having a connecting portion (32) in which a band attachment part is formed (see annotated Fig. 8 below) wherein a connecting point of the band attachment part is located at an upper surface of the base member (col. 2 lines 61-68 and col. 3 lines 1-7).

    PNG
    media_image1.png
    304
    483
    media_image1.png
    Greyscale

Annotated Fig. 8 of Barabe
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the location of the connecting points in Tacklind to include the connecting point of the band attachment at the upper surface, as taught by Barabe, particularly since such a modification is a substitution for one connecting point location for another i.e. upper surface connecting point vs. a connecting point between the band. The substitution of one connecting point for another would yield the predictable result of a means for securably attaching the connecting portion to the base.
However, Tacklind fails to disclose wherein each of the band attachment parts includes a predetermined area having a width wider than a width of the connecting portion.
Lebner in the same field of endeavor teaches a wound closure device comprising anchoring members (16,17) having connecting portions (24), wherein each connection portion includes a band attachment part formed at each end (Fig. 3; para. 0048), and wherein each of the band attachment parts (26) includes a predetermined area having a width wider than a width of the connecting portion (24) for the purpose of maximizing the area of adhesive contact between the band attachment parts and the anchoring members, and thereby providing greater security (para. 0019). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shape of the filaments/tensile bands in Tacklind to include the width of the band attachment parts being wider than the width of the connecting portions as taught by Lebner in order to maximize the area of adhesive contact between the band attachment parts and the anchoring members/ first and second bands, and thereby providing greater security (para. 0019).
Regarding claim 2, Modified Tacklind discloses wherein a wound is configured to be sutured by pulling the second left band (22) to the left and the second right band (12) to a left direction and a right direction (Fig. 3; para. 0027-0028 of Tacklind).
Regarding claim 3, Modified Tacklind discloses further comprising a support layer (membrane (30) (Fig. 2 of Tacklind), an adhesive layer (14, 15, 24, 25) (Fig. 2) located under the support layer (para. 0025 of Tacklind), and a release paper layer (63,64) located under the adhesive layer (Fig. 6; para. 0020, 0025 and 0033 of Tacklind).
Regarding claim 4, Modified Tacklind discloses wherein the release paper layer has an extension portion (tabs on the release paper layers 63, 64 shown in Fig. 6 of Tacklind) extending out of the support layer (para. 0033 of Tacklind).
Regarding claim 5, Modified Tacklind discloses wherein the adhesive layer includes a first adhesive layer (14) and a second adhesive layer (24) (Fig. 2 of Tacklind), the first adhesive layer (14) is located under the first left band (11) and the second adhesive layer (24) of the first right band (21) (Fig. 2 of Tacklind), and are attached to one release paper layer (64) (Fig. 6; para. 0033).
Regarding claim 9, Modified Tacklind discloses a plurality of connecting portions (Fig. 1; para. 0019 of Tacklind).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tacklind (US 20050284801) in view of Barabe (US 4696301) and Lebner (US 20050020956), as applied to claim 5 above, and further in view of Lin (US 20180110658) .
Regarding claim 6, Tacklind discloses all of the limitations set forth above in claim 5, including wherein the second band (12, 22) includes release paper layer (63) (Fig. 6; para. 0033). However, Tacklind fails to disclose wherein the release paper layer under the second left band and the second right band is divided into an inner release paper and an outer release paper at the second left band and the second right band, respectively.
Lin in the same field of endeavor teaches a wound patch comprising an adhesive layer (12), wherein the adhesive layer (12) is attached to an inner (32) and outer (31) release paper layers (Figs. 1-4; para. 0020-0021) since using a single release paper would cause the user to directly contact the adhesive layer once the release paper is removed, resulting in reduced adhesion of the patch and an increased possibility of patch detachment. Therefore, having an inner and outer release paper is advantageous because it allows the user to maneuver the patch via. the outer release paper, when the inner release paper, without the user directly contacting the exposed adhesive layer during application of the patch to a target site on the skin (para. 0003 and 0020-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the single release paper layer under the second right band and the second left band (12, 22) to include the inner and outer release paper layers under the second band in Lin in order to prevent the user from grasping the adhesive portion of the band when applying the second band to the skin; thereby allowing the second band to individually adhere the inner portion of the second band to the first band and the outer portion of the second band to the skin without reducing the adherence (para. 0003 and 0020-0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771